Title: To George Washington from Benjamin Lincoln, 13 April 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear General
                            Boston April 13th1781
                        
                        I was Yesterday honored with your Favor of the 4th Inst.
                        Every attention is paid to collect and forward the Troops with dispatch from all the Counties saving those in
                            the eastern part of this State. they, by a resolve of the Assembly in their last session, were detained untill the
                            pleasure of your Excellency & that of Congress could be known with respect to their being further detained for the defence of those Counties.  As soon as your Excellency informed me that you could not accede to the measure, I wrote and informed the Governor of it
                            of which the Assembly were acquainted, but did not repeal their former resolve.
                        I expect there will be an Assembly to Morrow and that they will order the Troops instantly to march.
                        You mention the return of the Officers—nothing prevents it but the want of Money many have not a shilling to
                            enable them to do it—A great proportion of the Officers sold their depretiation Notes and are not benefitted by the order
                            for the payment of them The committee appointed by the General Court in their last session to settle with the Army
                            declined the Trust so that nothing has been done in the recess.
                        As soon as the Court are together I will apply to them for an Order directing the Treasury to give the
                            preference, in paying the Officers, to those who are ordered on.
                        By the inclosed papers your Excellency will have all the News in this Quarter.
                        Major Clarkson will have the honor to deliver this, I have sent him that he may viva, voce give your
                            Excellency a particular State of matters here and the general Sentiments of the people, and relate a matter which I dare
                            not commit to writing. I am my Dear General With every Sentiment of Esteem Your Excellency’s most obedt & most
                            humble Servt
                        
                            B. Lincoln
                        
                    